UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1815


JOSEPH PIRELA,

                 Plaintiff - Appellant,

          v.

ANGEL JOSE MIRANDA; LYDIA NICOLE ROBERTS; ETHIEL CALDERON,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever III, Chief
District Judge. (5:15-cv-00607-D)


Submitted:   October 13, 2016              Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Pirela, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Pirela seeks to appeal the district court’s order

dismissing    his   complaint   as   frivolous   pursuant      to   28    U.S.C.

§ 1915(e)(2)(B)     (2012).     We   dismiss   the    appeal   for    lack    of

jurisdiction because the notice of appeal was not timely filed.

      Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).        “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on June

9, 2016.   The notice of appeal was filed on July 18, 2016.              Because

Pirela failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We   dispense   with   oral   argument    because    the   facts    and    legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      2